

Exhibit 10(m)
Paul O’Malley Employment Arrangements




TXU Energy Holdings Company LLC (“TXU Energy”) employs Paul O’Malley as its
Chairman of the Board, President and Chief Executive Officer. Mr. O’Malley is
employed as an at-will employee of TXU Energy. TXU Energy pays Mr. O’Malley an
annual salary equal to $475,000, and Mr. O’Malley is eligible for an annual
bonus under the terms of the TXU Corp. Annual Incentive Plan and award grants
under the TXU Corp. Long Term Incentive Compensation Plan (“LTIP”). In addition
to the compensation described above, TXU Energy reimburses Mr. O’Malley for
certain expatriate expenses, including payments for home lease, utilities,
furniture rental, school tuition and fees and tax equalization.


 